         Case 1:17-cv-00273-LAP Document 83
                                         84 Filed 02/11/21
                                                  02/12/21 Page 1 of 1

                                   TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                            February 11, 2021

Via ECF
Hon. Loretta A. Preska, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Letter Requesting to Adjourn the Telephone Conference:
               Weng v. Kung Fu Little Steamed Buns Ramen Inc., No. 17-cv-00273 (S.D.N.Y.)

Your Honor,

        This office represents the Plaintiffs in the above-referenced matter. We write with the
consent of Defendants to respectfully request the Court to reschedule the telephone conference
currently scheduled to be held on February 23, 2021 at 10:00 a.m. to any time between 02:00 p.m.
and 02:30 p.m. or anytime after 04:00 p.m. on February 24, 2021 or alternatively proposes
February 25, 2021 to adjourn the telephone conference. This is Plaintiff’s first request to
reschedule and granting such request will not prejudice any party.

       On February 5, 2021, Your Honor scheduled the telephone conference in the above
referenced matter for February 23, 2021 at 10:00 a.m. See Dkt. No. 82. However, Plaintiffs’
counsel is experiencing a scheduling conflict due to his required appearance at the same time in
another matter and would not be able to attend the telephone status conference scheduled in the
above referenced matter for February 23, 2021 at 10:00 a.m. As such, Plaintiffs respectfully
requests to reschedule the conference from February 23, 2021 at 10:00 a.m. to any time between
02:00 p.m. and 02:30 p.m. or any time after 04:00 p.m. on February 24, 2021, or in the alternative
proposes February 25, 2021, for Your Honor’s consideration.

       For all the foregoing reasons, Plaintiffs respectfully requests to adjourn the telephone
conference currently scheduled for February 23, 2021 at 10:00 a.m., to any time between 02:00
p.m. and 02:30 p.m. or any time after 04:00 p.m. on February 24, 2021, or in the alternative
proposes February 25, 2021, for Your Honor’s consideration.

        We thank this Court for its time and consideration in this matter and respectfully
apologizes for any inconveniences caused to this Court.                7KHFRQIHUHQFHscheduled
                                                                            for February 23, 2021 at
                                                                            10:00 a.m. is adjourned
                                                    Respectfully submitted, to 4:00 p.m.
                                                     /s/ Aaron Schweitzer
                                                        Aaron Schweitzer      SO ORDERED.
                                                      Attorney for Plaintiffs
                                                                             Dated: February 12, 2021
cc:    via ECF all counsel of record                                                New York, New York


                                                                             _________________________
                                                                             LORETTA A. PRESKA,
                                                                             U.S.D.J.
